DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending with claims 1-15 and 20 examined in this application and claims 16-19 withdrawn from consideration as being directed to a non-elected invention. Claims 1, 7-8, and 20 were amended. Claims 1-20 remain pending with claims 1-15 and 20 being examined in this office action. 

Response to Arguments
35 USC § 112:
Applicant’s arguments with respect to the previous § 112(b) rejection of claims 1-15 and 20 (pg. 8 of remarks filed 5/3/2022) have been fully considered and they are persuasive. As discussed in the April 15, 2022 interview (see interview summary mailed 4/20/2022), applicant and the examiner discussed that the final location inside the venue comprising a number of available physical seats does not necessarily render the claim indefinite because the final location could be a place (e.g. a row, section, area of the stadium, etc.) where a plurality of available seats are located. 
Therefore, the previous § 112(b) rejection of claims 1-15 and 20 is withdrawn. 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-6, 8-15 and 20 (pgs.8-9 of remarks) have been fully considered but they are not persuasive. While applicant has amended independent claims 1 and 20 to require that the determination of the first and second crowd densities is based on first and second location data received from electronic devices, this merely further narrows the abstract idea (specifying that the determining is based on location data), while requiring receiving the location data from electronic devices. Receiving or transmitting data falls under the ordinary capacity of a “computing device” and “electronic devices” and therefore does not integrate the abstract idea into a practical application or amount to significantly more. However, see the discussion pertaining to dependent claim 7 below. 
Applicant’s arguments with respect to the previous § 101 rejection of claim 7 (pgs. 8-9 of remarks) have been fully considered and they are persuasive. Claim 7 overcomes the previous § 101 rejection and is eligible under § 101 as the claim further specifies that each of the electronic devices generated the first and second location data and then transmit it to the first computer. Therefore, considering claim 7 as a whole (including the limitations of claim 1), the claim requires: generating, by the electronic devices associated with the first crowd of attendees, the first location data; transmitting, by the electronic devices associated with the first crowd of attendees, the first location data to the first computing device; generating, by the electronic devices associated with the second crowd of attendees, the second location data; transmitting, by the electronic devices associated with the second crowd of attendees, the second location data to the first computing device; determining, by the first computing device and based on the first location data provided by electronic devices associated with a first crowd of attendees outside the venue, a first density of a the first crowd of attendees outside of the venue; determining, by the first computing device and based on the second location data provided by electronic devices associated with a second crowd of attendees inside the venue, a second density of a-the second crowd of attendees inside the venue; determining, by the first computing device and based on the number of unassigned seats, based on the first density of the first crowd of attendees, and based on the second density of the second crowd of attendees, a pedestrian route for the purchaser from the initial location of the purchaser to a final location inside the venue, the final location inside the venue comprising a number of available physical seats matching the number of unassigned seats; and generate, by the first computing device, an instruction for the purchaser based on the determined pedestrian route.
Therefore, despite the presence of some abstract steps within the claims, any abstract idea recited in claim 7 is integrated into a practical application. These limitations considered together as an ordered combination at least represent an improvement/modification to conventional prior art navigation systems (i.e. improves indoor/outdoor navigation) via a technology based solution using location data generated by and transmitted by a first plurality of electronic devices and a second plurality of electronic devices to generate crowd densities both inside and outside of an event venue, and generate and provide a navigation route based upon at least the crowd densities and available seats. Additionally, the limitations as claimed specify the technical details of the improvement over conventional routing/navigation systems (see ¶ 0003 of applicant’s specification showing “many conventional routing systems are limited to only routing an individual to an area near the venue and do not advise the attendee on how to enter and then find seating within the venue”).





Novelty/Non-Obviousness
Note: Claims 1-15 and 20 were previously indicated as novel and nonobvious in the 3/8/2022 office action. An updated search by the examiner did not change this determination, however, the reasons for novel and nonobviousness are updated below to include the “Yuan” NPL reference. 
Claims 1-15 and 20 are novel and nonobvious for the following reasons: 
Regarding independent claims 1 and 20: US 20210063184 A1 to Heinisch is the closest known prior art and teaches a system for navigating at events including identifying when tickets are purchased to an event by scanning email (Heinisch: ¶ 0048), obtaining a name and location of an event a user is attending from receipt/email/other confirmation (Heinisch: ¶ 0055) and obtaining a seat location from a receipt, email or other confirmation of the purchase of the event (Heinisch: ¶ 0061); collecting sensor data/navigational map information to determine traffic flow/rates through entrances, exits or passageways (Heinisch: ¶ 0081-0084) and other event information such as number of people expected to attend or no-shows to the event (Heinisch: ¶ 0041); and providing navigation to users from a current location of the user to their seat or other destination location at the event (Heinisch: ¶ 0029, ¶ 0056, ¶ 0059, ¶ 0061-0062). 
AU 2018202803 B2 to Tu is a highly relevant foreign reference teaching a user providing ticket information including the event, venue, time and seat information to a navigation service provider (Tu: ¶ 0033), determining a location of the user device (Tu: ¶ 0034-0035), and navigation at a venue based on congestion along a route to a point of interest (Tu: ¶ 003A-003C, ¶ 0039). The user may be provided a route/directions to get to their previously purchased (assigned) seats (Tu: ¶ 0034-0039), and may direct the user away from food services or crowds closest to the seats (Tu: ¶ 0051). The service provider may also have stored in its database the names of purchased sears for the event (Tu: ¶ 0048). Yuan (NPL Reference U of current PTO-892) teaches crowd monitoring with mobile phones by clustering Wi-Fi and/or Bluetooth signals and measuring their signal strengths when tracked across frames within a particular area of interest (Yuan: Pgs. 261-264). 
US 20180268321 A1 to Leafty teaches determining/predicting traffic flows within a physical event space using real-time location information from user devices to identify areas of congestion and compute routes to provide to users (Leafty: ¶ 0062-0063). 
US 20160370463 A1 to Schwager teaches detecting available, i.e. unassigned seats using sensors/radar in areas such as public transit, concert halls, events, etc. (Schwager: ¶ 0016-0017, ¶ 0061-0063). 
US 20160162810 A1 to Howe and US 20110208601 A1 to Ferguson relate to using transaction history of a financial account to determine that a user has purchased travel/a ticket for travel to authenticate transactions. 
The references above do not render independent claims 1 and 20 obvious for a plurality of reasons. The references above fail to establish a nexus between the concept of analyzing financial info to identify a ticket purchase, and identifying the event information including a number of unassigned seats for the event corresponding to the purchased ticket for the event. The references above also fail to teach the determination of the initial location of the purchaser being based on all of the date/time of the event, the venue, and when the purchaser is within a predetermined physical proximity to the venue. Additionally, none of the references discuss determining a route from the initial location to a final location inside the venue based on both a crowd density outside the venue and a crowd density inside the venue. 
Therefore, no combination of the prior art identified by the examiner would have rendered obvious, considered as a whole, the limitations of claims 1 and 20. Claims 2-15 are also novel and nonobvious over the prior art as they depend from claim 1. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
35 USC § 101: Claim 7 overcomes the previous § 101 rejection and is eligible under § 101 as the claim further specifies that each of the electronic devices generated the first and second location data and then transmit it to the first computer. Therefore, considering claim 7 as a whole (including the limitations of claim 1), the claim requires: generating, by the electronic devices associated with the first crowd of attendees, the first location data; transmitting, by the electronic devices associated with the first crowd of attendees, the first location data to the first computing device; generating, by the electronic devices associated with the second crowd of attendees, the second location data; transmitting, by the electronic devices associated with the second crowd of attendees, the second location data to the first computing device; determining, by the first computing device and based on the first location data provided by electronic devices associated with a first crowd of attendees outside the venue, a first density of a the first crowd of attendees outside of the venue; determining, by the first computing device and based on the second location data provided by electronic devices associated with a second crowd of attendees inside the venue, a second density of a-the second crowd of attendees inside the venue; determining, by the first computing device and based on the number of unassigned seats, based on the first density of the first crowd of attendees, and based on the second density of the second crowd of attendees, a pedestrian route for the purchaser from the initial location of the purchaser to a final location inside the venue, the final location inside the venue comprising a number of available physical seats matching the number of unassigned seats; and generate, by the first computing device, an instruction for the purchaser based on the determined pedestrian route.
Therefore, despite the presence of some abstract steps within the claims, any abstract idea recited in claim 7 is integrated into a practical application. These limitations considered together as an ordered combination at least represent an improvement/modification to conventional prior art navigation systems (i.e. improves indoor/outdoor navigation) via a technology based solution using location data generated by and transmitted by a first plurality of electronic devices and a second plurality of electronic devices to generate crowd densities both inside and outside of an event venue, and generate and provide a navigation route based upon at least the crowd densities and available seats. Additionally, the limitations as claimed specify the technical details of the improvement over conventional routing/navigation systems (see ¶ 0003 of applicant’s specification showing “many conventional routing systems are limited to only routing an individual to an area near the venue and do not advise the attendee on how to enter and then find seating within the venue”).
Prior Art: As indicated in the section titled novelty/non-obviousness above, independent claim 1 is novel and nonobvious over the prior art. Claim 7 depends from claim 1 and overcomes the prior art for the same reasons. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Independent claim 1 and the respective dependent claims 2-6 and 8-15 recite “A method…” (i.e. a process) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. Independent claim 20 recites “One or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps…” (i.e. an article of manufacture or machine) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. As a result, claims 1-15 and 20 pass Step 1 of the subject matter eligibility test. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One: 
Independent claims 1 and 20 recite limitations for: determining, based on financial transaction data associated with a financial account provided by a financial institution, a purchase of one or more tickets to an event; determining, based on the purchase of the one or more tickets to the event, event information associated with the event, the event information comprising: a date of the event; a time of the event; a venue for the event; and a number of unassigned seats for the event corresponding to the purchase of the one or more tickets to the event; determining, based on the date of the event, the time of the event, the venue for the event, and when the purchaser is within a predetermined physical proximity to the venue on the date of the event, an initial location of a purchaser of the one or more tickets to the event; determining, based on first location data associated with a first crowd of attendees outside the venue, a first density of the first crowd of attendees outside of the venue; determining, based on second location data  associated with the second crowd of attendees inside the venue, a second density of the second crowd of attendees inside the venue; determining, based on the number of unassigned seats, based on the first density of the first crowd of attendees, and based on the second density of the second crowd of attendees, a pedestrian route for the purchaser from the initial location of the purchaser to a final location inside the venue, the final location inside the venue comprising a number of available physical seats matching the number of unassigned seats; and generate an instruction for the purchaser based on the determined pedestrian route. These limitations of independent claims 1 and 20 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations recited by the representative independent claims 1 and 20 above amount to processes for determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event. These processes, under the broadest reasonable interpretation and but for the use of generic computer components (e.g. one or more non-transitory media storing instructions executed by one or more processors of claim 20), cover concepts (e.g. observation, evaluation, judgment, and opinion) that can reasonably be performed in the human mind or by the human mind with the aid of simple tools such as pen and paper. For example, all of the steps for determining an event purchase using financial data, determining event data (venue, date, time, seats, etc.) from the purchase, determining crowd densities at the event based on location data, and determining based on the crowd densities and unassigned seats, a pedestrian route from an initial location to a destination in the venue (and any other steps identified by the limitations above) would fall under at least one of observations, evaluations, judgments, and opinions. As described in MPEP 2106.04(a)(2)(III), “[T]he "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” and “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Therefore, as the processes above described by the representative independent claims 1 and 20 can be characterized as mental processes (i.e. observation, evaluation, judgment, and opinion), but for the recitation of generic computer components in the claims, the claims fall under the “mental processes” category of judicial exceptions (i.e. abstract ideas). The examiner further notes that as per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above also amount to a managing personal behavior or relationships or interactions between people (i.e. managing the purchaser’s behavior/activities by determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event), the claims are also considered by the examiner to fall into the “certain methods of organizing human activity” grouping of abstract ideas.
While the limitations identified by the examiner above recite a series of steps that fall under both the “mental processes” category of abstract ideas and the “certain methods of organizing human activity” category of abstract ideas, the examiner considers the limitations to recite a single abstract idea for the purposes of the Step 2A Prong Two and Step 2B analysis below, in view of the guidance provided by MPEP 2106.04(II)(B). 
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1 and 20 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event) using generic computers/computer components (i.e. a first computing device, and electronic devices of claim 1; and “One or more non-transitory media storing instructions…executed by one or more processors” and electronic devices of claim 20). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” While claims 1 and 20 require that the determination of the first and second crowd densities is based on first and second location data received from electronic devices, this merely further narrows the abstract idea (specifying that the determining is based on location data), while requiring receiving the location data from electronic devices. Receiving or transmitting data falls under the ordinary capacity of a “computing device” and “electronic devices” and therefore does not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f) specifying that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B:
Claims 1 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because, similar to above, the claims recite mere instructions to apply the abstract idea (i.e. determining and providing a pedestrian route for a purchaser at an event venue based on crowd density, and based on event data identified from financial transaction data indicating purchase of a ticket to the event) using generic computers/computer components (i.e. a first computing device, and electronic devices of claim 1; and “One or more non-transitory media storing instructions…executed by one or more processors” and electronic devices of claim 20). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” While claims 1 and 20 require that the determination of the first and second crowd densities is based on first and second location data received from electronic devices, this merely further narrows the abstract idea (specifying that the determining is based on location data), while requiring receiving the location data from electronic devices. Receiving or transmitting data falls under the ordinary capacity of a “computing device” and “electronic devices” and therefore does not integrate the abstract idea into a practical application or amount to significantly more. Therefore, claims 1 and 20 do not recite anything that amounts to significantly more than the abstract idea above. 
Dependent Claims:
Dependent claims 2-6 and 8-15 are directed to the same abstract idea as independent claim 1 above and do not recite anything that amounts to significantly more than the abstract idea. Dependent claims 2, 4-5, and 10-15 do not add any additional elements but merely further describe the abstract idea above by reciting limitations describing the financial transaction data (claim 2), describing the how the event information is determined (claims 4-5), describing further steps for determining the pedestrian route (claims 10-11), further describing a step for determining the final location (claim 12), further describing determining pedestrian traffic patterns (claim 13), monitoring a number of ticket purchased to the event and further describing the step of determining the pedestrian route (claim 14), and further describing a step of updating the pedestrian route by updating the first and second crowd densities (claim 15). Dependent claim 3 recites an additional step describing the abstract idea (“determining the event information based on a database storing a plurality of event information for a plurality of corresponding events”). While “a database” need not even be a computer element, even if the database were assumed to be a technical/computer element, the database storing event information merely links the performance of the abstract idea to a particular technological environment and amounts to use a generic database in its ordinary capacity (i.e. to store information). 
Dependent claim 6 recites a step further describing the abstract idea for determining the event information based on access to information stored on a computing device of the purchaser – while the claim recites the additional element of accessing information stored on a computing device, this amounts to nothing more than insignificant extra-solution activity (i.e. mere data gathering), and the courts have identified similar activities for “receiving or transmitting data over a network” (See MPEP 2106.04(d)(II) citing Symantec; TLI Communications LLC v. AV Auto. LLC; OIP Techs., Inc., v. Amazon.com, Inc.; and buySAFE, Inc. v. Google, Inc.) or “storing and retrieving information in memory” (See MPEP 2106.04(d)(II) citing Versata Dev. Group, Inc. v. SAP Am., Inc., and OIP Techs.) as well-understood, routine, and conventional activity. Therefore, the additional element of claim 6 does not integrate the abstract idea into a practical application or amount to significantly more. 
Dependent claim 8 recites limitations for “monitoring, by the first computing device, locations of the electronic devices associated with the first and second crowds. However, these additional elements for using the electronic devices merely implies using some received information regarding electronic devices – which amounts to the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) and mere instructions to apply the additional abstract step of “monitoring” using the first computing device. 
Dependent claim 9 further recites “determining the second density of the second crowd comprises determining the second density of the second crowd based on sensors located inside of the venue” – however, similar to above, applicant has not invented any new or improved sensor or sensing mechanisms and therefore this limitation including an additional element “sensors” only requires a step of determining the second density based on some sensor information – which amounts to the use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) and at best generally links the performance of the abstract idea to a particular technological environment. 
Therefore, claims 1-6, 8-15 and 20 are ineligible under § 101. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628